— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 22, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s claim, his guilt was proven beyond a reasonable doubt. We further reject the defendant’s claim that the court erred in not making a threshold inquiry into the reliability of the identification testimony, inasmuch as the accuracy of identification testimony presents an issue of fact for jury resolution, and may not be determined on a motion to suppress (see, People v Dukes, 97 AD2d 445). The defendant’s objections to the trial court’s charge are unpreserved for appellate review. In any event, the charge on intent was correct (see, People v Getch, 50 NY2d 456), and the court properly charged the jury with respect to the lesser included offense of manslaughter in the first degree (see, CPL 300.50 [1]). Fiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.